• Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wymon Griffin appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible, error. Accordingly, we affirm for the reasons stated by the district court. Griffin v. Professional Police & Security Serv., No. 3:07-cv-00425-RJC-DCK (W.D.N.C. Aug. 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.